In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00021-CV

______________________________



AMBER GRIFFITH, Appellant


V.


CONSUMER COUNTY MUTUAL

INSURANCE COMPANY, Appellee




On Appeal from the 102nd Judicial District Court

Bowie County, Texas

Trial Court No. 06C0737-102







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Amber Griffith, the sole appellant in this case, has filed with this Court a motion to dismiss
the pending appeal in this matter.  She represents to this Court that a full and final settlement has
been reached.  In such a case, no real controversy exists, and in the absence of a controversy, the
appeal is moot.
	We grant the motion and dismiss this appeal.


						Bailey C. Moseley
						Justice

Date Submitted:	July 2, 2007
Date Decided:		July 3, 2007


riority="9" QFormat="true" Name="heading 8"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00082-CV
                                                ______________________________
 
 
 
                                                 IN
RE:  ZACHARY W. LAWSON
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Zachary W. Lawson has filed a petition
for writ of mandamus in which he asks this Court to order the 5th Judicial
District Court of Cass County, Texas, to resolve cause number 07C477, a
forfeiture proceeding filed in August 2007. 
Alternatively, Lawson asks this Court to order the trial court to rule
on his motion to dismiss the forfeiture proceeding and motion to suppress
evidence filed in the same cause number. 

            We may grant a petition for writ of
mandamus when the relator shows there is no adequate
remedy at law to redress the alleged harm and that the act to be compelled is
purely ministerial.  Aranda v. Dist. Clerk, 207 S.W.3d 785, 786 (Tex. Crim. App. 2006) (orig.
proceeding) (per curiam) (citing Winters v. Presiding Judge of Criminal Dist.
Court No. Three, 118 S.W.3d 773, 775 (Tex. Crim. App. 2003)).  Lawson has no appellate remedy until such time
as (1) a final hearing is held, or (2) the forfeiture action is
dismissed.  
            The trial court conducted a hearing
in cause number 07C477 on May 4, 2011. 
At that time, Lawsons (1) motion to dismiss, (2) motion for return of
property, (3) motion for appointment of counsel, and (4) motion to suppress
evidence were denied.  Also on May 4,
2011, the trial court granted the States forfeiture motion.  Accordingly, because a final hearing has been
conducted and each of Lawsons motions has been decided by the trial court,
Lawson has an adequate remedy at law.[1]  
            We,
therefore, deny the petition for writ of mandamus.
            
 
            
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
31, 2011
Date Decided:             September
1, 2011
 




[1]We
have no record that the trial court has signed and entered a formal judgment
memorializing the rulings of May 4, 2011. 
These rulings are, however, reflected on the docket sheet for cause
number 07C477.